DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 12th, 2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 16 objected to because of the following informalities: Claim 16 indicates that it depends on method claim 24, which does not exist. Claim 16 should depend on method claim 15. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Publication No. 2016/0231950 -- "Kim").

Regarding claim 1, Kim teaches A memory controller configured to control a memory device including a memory cell array, the memory controller comprising: (Kim paragraph [0121], The control logic unit 12 may receive a command signal CMD, an address signal ADDR, and a control signal CTRL from the memory controller 210A to output various control signals for writing the data DATA to the memory cell array 11 or for reading the data from the memory cell array 11. In this way, the control logic unit 12 may control overall operations of the memory device 220A. The memory controller sends/receives data to the memory device, which contains a memory cell array. Also see paragraph [0013], According to another non-limiting example embodiment of inventive concepts, there is provided a storage device including a memory device, and a memory controller configured to write data to the memory device or reading data from the memory device based on command received from a host) a message information generator configured to receive a first request message from a host, (Kim paragraph [0192], When a read request is generated in a host 100, the host 100 generates a command UPIU indicating a read command READ CMD and transmits the generated command UPIU to a storage device 200A (operation S21). For example, the host 100 may generate a command UPIU indicating a read command by using a standard as illustrated in FIG. 13. For example, response transmission type information may be set by using an “F” bit assigned as a bit indicating the response transmission type information, included in a header of the command UPIU, as shown in FIG. 11 and/or FIG. 12. In detail, the “F” bit may be set to a response transmission type of a normal mode) and generate and output response characteristic information indicating a type of the first request message that defines a response time within which a message response to the first request message is provided to the host; and (Kim paragraph [0013], According to another non-limiting example embodiment of inventive concepts, there is provided a storage device including a memory device, and a memory controller configured to write data to the memory device or reading data from the memory device based on command received from a host, transmit a response information to the host in format least one of a normal mode and a fast mode based on a response transmission type information received from the host, the normal mode and the fast mode having different latencies, interfacing between the host and the memory device based at least one of a command phase and a data phase. B ased on the response characteristic information, a determination of request message type can be used to indicate the response time, which will either be a normal or fast response time, directly corresponding to response latency) a response output controller configured to determine, based on the response characteristic information, a time at which the message response corresponding to the first request message is output to the host (Kim Figure 19; Kim paragraph [0190], Accordingly, in the normal mode, the latency T1 from a point in time when the storage device 200A receives a final data out UPIU to a point in time when the storage device 200A transmits a response UPIU to the host 100 is generated. For example, the period T1 may include a time that is needed while the storage device 200A processes final data received from the host 100, stores the processed final data in the data buffer 212-1, and then generates a response UPIU. As another example, the period T1 may include a time that is needed while the storage device 200A stores final data received from the host 100 in the data buffer 212-1, writes data stored in the data buffer 212-1 into the memory device 220A, and then generates a response UPIU. [0191] FIG. 19 is a flowchart illustrating a read message transmission flow for transmitting response information in a normal mode, according to an example embodiment of the inventive concept. A response time for the message response will be generated based on the aforementioned determination and characteristic information).

Regarding claim 2, Kim teaches The memory controller according to claim 1, further comprising an operation controller configured to generate a first command corresponding to the first request message and output the first command to the memory device, (Kim paragraph [0010], The receiving of the response transmission type information is through a reserved bit included in a universal flash storage (UFS) protocol information unit (UPIU) header, if the host and the storage device interface with each other using the UFS. In an example embodiment, the receiving of the response transmission type information is in a read data transmission flow and/or in a write data transmission flow, the storage device is configured to receive the response transmission type information through a reserved bit, the reserved bit is included in a header of command information and/or in a header of data. The reserved bit is included in a header of final data in the data phase. A command can be sent to the memory device corresponding to the first request message) and receive a first command response corresponding to the first command from the memory device and generate and output first operation completion information based on the first command response (Kim paragraph [0015], a buffer memory configured to store data, the data stored is either received from the host or read from the memory device; and a controller. The controller is configured to load the response information on final data read from the buffer memory based on a read command when the response transmission type information set to the fast mode in a read data transmission flow is received, and transmit the response information and the final data to the host. The controller is also configured to set a reserved bit and load the response information on the final data to transmit both the response information and the final data to the host. According to another non-limiting example embodiment of inventive concepts, there is provided a computing system including a host and a storage device. The host is configured to transmit response transmission type information to a storage device in at least one of a command phase and a data phase. The storage device is configured to transmit response information to the host in at least one of a normal mode and/or a fast mode based on the response transmission type information received from the host. The normal mode and the fast mode having different latencies. The command that is sent can have response information read directly after loading the command, and can be 

Regarding claim 3, Kim teaches The memory controller according to claim 2, wherein the operation controller generates the first operation completion information including success or failure indication information of the first command response (Kim paragraph [0152], The “LUN” field is a field indicating a logical unit number that is requested from a target device. The “Task Tag” field is a field indicating information about the generation of a task request. The “Reserved” field is a field that may be used by a vendor as an option to perform a certain function. The “Command Set Type” field is a field indicating information about a command set type. For example, the “Command Set Type” field is a field indicating a SCSI command set, a UFS-specific command set, or a vendor-specific command set. The “Query Function, Task Manag. Function” field is a field that is used to define a query function or a task management function. The “Response” field is a field indicating the success or failure of a request in a target device. The “Status” field is a field indicating a SCSI state. The “Total EHS Length” field is a field indicating the length of an extra header segment included in a UPIU. The “Device Information” field is a field indicating device level information. The “Data Segment Length” field is a field indicating the number of effective bytes in a data segment of a UPIU. The command response information includes a field for indication of whether or not a command target was successfully or unsuccessfully completed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6, 8-10, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yi et al. (US Publication No. 2016/0291873 -- "Yi").

Regarding claim 4, Kim teaches The memory controller according to claim 3, wherein the first request message is one of a normal response request message and a priority response request message, (Kim paragraph [0008], According to an example embodiment of inventive concepts, there is provided a method of managing a message transmission flow, the method including receiving, at a storage device, response transmission type information in at least one selected from a command phase and a data phase, and transmitting response information to a host during at least one of a normal mode and a fast mode having based on the received response transmission type information, the normal and fast mode having different latencies. The response transmission type information is a reserved bit, the reserved bit is included in at least one of a header of command information and in a header of data, and the host is configured to transmit the reserved bit. As previously mentioned, the request message can either be a normal or priority mode, indicating whether or not the response needs to be sent via normal means or accelerated/priority means) wherein, when the first request message is the normal response request message, the response output controller outputs the message response when the first operation completion information is received, (Kim paragraph [0111], In an example embodiment of the inventive concepts, when response transmission type information set to a normal mode in a write data transmission flow is received from the host 100, the control unit 211 receives final data from the host 100 and stores the received final data in the data buffer 212-1. Then, the control unit 211 completes the storing of host data in the data buffer 212-1, and then generates response information indicating a processing state of a write command and transmits the generated response information to the host 100. That is, the control unit 211 may transmit response information indicating a processing state of a write command to the host 100 before performing an operation of writing host data stored in the data buffer 212-1 to the memory device 220A. Here, the response message is sent when the first operation is completed and indicated as completed).
Kim does not teach wherein, when the first request message is the priority response request message, the response output controller outputs the message response based on whether the first operation completion information has been received within a reference time defined by the priority response request message.
However, Yi teaches wherein, when the first request message is the priority response request message, the response output controller outputs the message response based on whether the first operation completion information has been received within a reference time defined by the priority response request message, (Yi paragraph [0136], The state information RSP may include information showing whether or not a command CMD output from the controller 310 is performed, information on time necessary for completion of the command CMD, information on whether or not an uncorrectable error is included in data, and/or information on whether or not in a long busy state; however, the state information RSP is not limited thereto. Here, long busy may mean a case of being delayed behind a command performance time scheduled (or expected) by the controller 100. The expected reference time that is defined by the command execution is used to send a priority state information corresponding to the command, also see Yi paragraph [0139], For example, the first memory controller 429-1 may receive information which shows an operation completion time for a command CMD from the at least one of non-volatile memory devices NAND, determine an operation state of the at least one of non-volatile memory devices NAND, and transmit a result of the determination to the CPUs 423-1 and/or 423-2. The CPUs 423-1 and/or 423-2 may generate state information RSP based on the result of the determination).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kim with those of Yi. Yi teaches a priority response method wherein the response message can be sent based on an estimated/reference time frame for completion, rather than the actual completion of the command. This can provide accelerated results for urgent or high priority information by avoiding long delays between indications, for example, in the event of a long failure time or busy-out states (Yi paragraph [0167], The second scale-out device 410-2A may transmit second state information RSP2=REPORT corresponding to the operation state to the controller 310. The controller 310 may determine whether or not long busy is expected in the at least one first non-volatile memory device based on the second state information RSP2=REPORT. [0168] When a long busy is not expected (NO in S103), for example, when the second command CMD2 is a command related to the second job JOB1, the controller 310 does not perform job re-assignment. That is, the controller 310 may output at least one command originally scheduled to the second scale-out device 410-2A. Accordingly, the second scale-out device 410-2A may control an operation of at least one first non-volatile memory device among the non-volatile memory devices NAND connected to the second scale-out device 410-2A according to the at least one command originally scheduled).

Regarding claim 5, Kim in view of Yi teaches The memory controller according to claim 4, wherein the response output controller comprises: a first message response output component configured to output a first message response corresponding to the first operation completion information; (Kim paragraph [0112], In an example embodiment of the inventive concepts, when response transmission type information set to a normal mode in a read data transmission flow is received from the host 100, the control unit 211 completes a process of reading data, requested by the host 100, from the data buffer 212-1, and transmitting the read data to the host 100, and then generates response information indicating a processing state of a read command and transmits the generated response information to the host 100. The response information is sent corresponding to the completion of the first operation) and a second message response output component configured to output a second message response corresponding to the first operation completion information and the reference time (Kim paragraph [0190], Accordingly, in the normal mode, the latency T1 from a point in time when the storage device 200A receives a final data out UPIU to a point in time when the storage device 200A transmits a response UPIU to the host 100 is generated. For example, the period T1 may include a time that is needed while the storage device 200A processes final data received from the host 100, stores the processed final data in the data buffer 212-1, and then generates a response UPIU. As another example, the period T1 may include a time that is needed while the storage device 200A stores final data received from the host 100 in the data buffer 212-1, writes data stored in the data buffer 212-1 into the memory device 220A, and then generates a response UPIU. The response information can also correspond not only to the completion of the reading/writing operation, but can also be corresponding to the time period/reference time period of the expected operation).

The memory controller according to claim 5, wherein the first message response output component outputs the first message response when the first request message is the normal response request message and the first operation completion information is received, or when the first request message is the priority response request message and the first operation completion information is received within the reference time, (Kim Figure 17; Kim paragraphs [0174-0175], The response UPIU is a UPIU for transmitting state information, which indicates whether a command requested from an initiator is successfully processed in a target, to the initiator. Referring to FIG. 17, 12 bytes indicated as 0 to 11 of the response UPIU are bytes forming a basic UPIU header. A “Response” field of a UPIU header is a field indicating whether a command transmitted from an initiator and a data processing are successfully performed. A “Flags” field of the UPIU header may indicate an overflow state, an underflow state, or a data out mismatch state of the target. A “Residual Transfer Count” field is a field indicating the number of bytes of data that is not transmitted or received from the initiator when data is transmitted or received at a speed that is higher or lower than expected. A “Sense Data” field is a field indicating the number of bytes of effectively sensed data. As previously stated, the first response message will be sent/output when the first operation is completed and the information corresponding to the first operation is entirely received).

Regarding claim 8, Kim in view of Yi teaches The memory controller according to claim 5, wherein the operation controller receives a second request message from the host after the response output controller outputs the second message response (Kim paragraphs [0176-0180], A message transmission flow that is performed between the host 100 and the storage device 200A of the computing system 1000A illustrated in FIG. 2 will be now described with reference to FIGS. 18 through 21. FIG. 18 is a flowchart illustrating a write message transmission flow for transmitting response information in a normal mode, according to an example embodiment of the inventive concepts. When a write request is generated in a host 100, the host 100 generates a command UPIU indicating a write command WRITE CMD and transmits the generated command UPIU to a storage device 200A (operation S11). For example, the host 100 may generate a command UPIU indicating a write command by using a standard as illustrated in FIG. 13. For example, response transmission type information may be set by using an “F” bit assigned as a bit indicating the response transmission type information, included in a header of the command UPIU, as shown in FIG. 11 and/or FIG. 12. In detail, the “F” bit may be set to a response transmission type of a normal mode. In another example, the normal mode is driven also when a bit indicating response transmission type information is not assigned in the header of the command UPIU, as shown in FIG. 10. In a read message transmission flow of FIG. 19, the normal mode is driven when the “F” bit is set to a normal mode, or when a bit indicating response transmission type information is not assigned in the header of the command UPIU. The response information can be received via the output controller/UPIU, which can then trigger another cycle of command/operation sent via the host).

Regarding claim 9, Kim in view of Yi teaches The memory controller according to claim 8, wherein the operation controller generates a second command corresponding to the second request message and outputs the second command to the memory device, and receives a second command response corresponding to the second command from the memory device and generates and outputs second operation completion information based on the second command response (Kim paragraphs [0183-0184], The storage device 200A receives the data out UPIU and stores data included in the data out UPIU in the data buffer 212-1. Thereafter, when data to be received from the host 100 remains, the storage device 200A generates an RTT UPIU and transmits the generated RTT UPIU to the host 100. The host 100 transmits a data out UPIU, which is next host data, to the storage device 200A after receiving the RTT UPIU. In this manner, host data is transmitted to the storage device 200A. The storage device 200A receives the data out UPIU, and then, when data to be received from the host 100 remains, the storage device 200A generates an N-th RTT UPIU (where N is an integer that is equal to or greater than 1), and transmits the generated N-th RTT UPIU to the host 100 (operation S12_N). The host 100 transmits a data out UPIU, which is N-th host data, to the storage device 200A after receiving the N-th RTT UPIU (operation S13_N). As explicitly mentioned in Kim, the operation cycle of sending request commands, and then response messages corresponding to the completion of those commands, is not a one-time cycle. Rather, it can be done "N-th" times, as indicated by the above claim).

Regarding claim 10, Kim in view of Yi teaches The memory controller according to claim 8, wherein, when the second request message is identical with the first request message, the second command is identical with the first command and the operation controller generates the second operation completion information based on the second command response corresponding to the second command (Kim paragraphs [0202-0204], For example, in an operation S31, the host 100 may set an “F” bit, which indicates response transmission type information, in a header of a command UPIU in the same manner as a normal mode. As another example, the host 100 may generate a command UIPU having a UPIU flags standard as shown in FIG. 10, in the same manner as a normal mode that does not uses an “F” bit. As another example, in the operation S31, the host 100 may set response transmission type information indicating a fast mode by using an “F” bit assigned as a bit indicating the response transmission type information, where the F″ bit is included in a header of a command UPIU. In other words, an F″ bit may be set to a response transmission type of a fast mode. In the operation S31 of the current exemplary embodiment, the host 100 generates a command UPIU by using the same standard as a normal mode that does not use an “F” bit. The storage device 200A receives a command UPIU and stores a write command included in the command UPIU in a command queue 213, and then generates an RTT UPIU and transmits the generated RTT UPIU to the host 100 (operation S32_1). The storage device 200A may generate the RTT UPIU by using a standard as illustrated in FIG. 14. The response generation process is consistent, so if the first and second request messages are identical, then so too are the commands that resulted in the generation of said request messages).

The memory controller according to claim 10, wherein, when the first request message is a write request message, the operation controller changes a physical address corresponding to the first command and outputs the first command with the changed physical address to the memory device so that the first command is performed on the changed physical address in the memory cell array (Kim paragraph [0125-0127], The row decoder 14 may be connected to the memory cell array 11 through the plurality of word lines WL and may activate some of the plurality of word lines WL in response to the row address signal X_ADDR received from the control logic unit 12. In detail, during a read operation, the row decoder 14 may apply a read voltage to a word line selected from the plurality of word lines WL, and apply a pass voltage to the remaining unselected word lines. During a program operation, the row decoder 14 may apply a program voltage to the selected word line, and apply the pass voltage to the unselected word lines. According to an example embodiment of the inventive concepts, the row decoder 14 may apply a program voltage to the selected word line and an additionally selected word line, in at least one selected from a plurality of program loops. When a program/write request occurs, the address information is modified for the command execution. See Kim paragraphs [0122-0124] for further details on address/voltage modification for command execution).

Regarding claim 13, Kim in view of Yi teaches The memory controller according to claim 10, wherein, when the first request message is a read request message, the operation controller changes a read voltage level corresponding to the first command and outputs the first command with the changed read voltage level to the memory device so that the first command is performed at the changed read voltage level (Kim paragraph [0125], The row decoder 14 may be connected to the memory cell array 11 through the plurality of word lines WL and may activate some of the plurality of word lines WL in response to the row address signal X_ADDR received from the control logic unit 12. In detail, during a read operation, the row decoder 14 may apply a read voltage to a word line selected from the plurality of word lines WL, and apply a pass voltage to the remaining unselected word lines. Kim paragraph [0128], The page buffer 15 may be connected to the memory cell array 11 via the plurality of bit lines BL. In detail, during a read operation, the page buffer 15 may operate as a sense amplifier so as to output data DATA stored in the memory cell array 11. During a program operation, the page buffer 15 may operate as a write driver so as to input the data DATA desired to be stored in the memory cell array 11. Similar to the above claim, here the voltage data is modified for a read request message, resulting in a read command. See Kim paragraphs [0122-0124] for further details on address/voltage modification for command execution).

Regarding claim 15, Kim teaches A method of operating a host configured to control a storage is device configured to data, the method comprising:  (Kim paragraph [0121], The control logic unit 12 may receive a command signal CMD, an address signal ADDR, and a control signal CTRL from the memory controller 210A to output various control signals for writing the data DATA to the memory cell array 11 or for reading the data from the memory cell array 11. In this way, the control logic unit 12 may control overall operations of the memory device 220A. The memory controller sends/receives data to the memory device, which contains a memory cell array. Also see paragraph [0013], According to another non-limiting example embodiment of inventive concepts, there is provided a storage device including a memory device, and a memory controller configured to write data to the memory device or reading data from the memory device based on command received from a host) determining a response request message to be one of a normal response request message and a priority response request message to perform a specific operation on the storage device; (Kim paragraph [0008], According to an example embodiment of inventive concepts, there is provided a method of managing a message transmission flow, the method including receiving, at a storage device, response transmission type information in at least one selected from a command phase and a data phase, and transmitting response information to a host during at least one of a normal mode and a fast mode having based on the received response transmission type information, the normal and fast mode having different latencies. The response transmission type information is a reserved bit, the reserved bit is included in at least one of a header of command information and in a header of data, and the host is configured to transmit the reserved bit. As previously mentioned, the request message can either be a normal or priority mode, indicating whether or not the response needs to be sent via normal means or accelerated/priority means) generating and outputting the determined request message; and receiving a message response corresponding to the determined request message, (Kim paragraph [0013], According to another non-limiting example embodiment of inventive concepts, there is provided a storage device including a memory device, and a memory controller configured to write data to the memory device or reading data from the memory device based on command received from a host, transmit a response information to the host in format least one of a normal mode and a fast mode based on a response transmission type information received from the host, the normal mode and the fast mode having different latencies, interfacing between the host and the memory device based at least one of a command phase and a data phase. Based on the response characteristic information, a determination of request message type can be used to indicate the response time, which will either be a normal or fast response time, directly corresponding to response latency) wherein the receiving of the message response comprises: receiving, when the determined request message is the normal response request message, the message response after the specific operation is completed; (Kim Figure 17; Kim paragraphs [0174-0175], The response UPIU is a UPIU for transmitting state information, which indicates whether a command requested from an initiator is successfully processed in a target, to the initiator. Referring to FIG. 17, 12 bytes indicated as 0 to 11 of the response UPIU are bytes forming a basic UPIU header. A “Response” field of a UPIU header is a field indicating whether a command transmitted from an initiator and a data processing are successfully performed. A “Flags” field of the UPIU header may indicate an overflow state, an underflow state, or a data out mismatch state of the target. A “Residual Transfer Count” field is a field indicating the number of bytes of data that is not transmitted or received from the initiator when data is transmitted or received at a speed that is higher or lower than expected. A “Sense Data” field is a field indicating the number of bytes of effectively sensed data. As previously stated, the first response 
Kim does not teach receiving, when the determined request message is the priority response request message, the message response before or after the specific operation is completed.
However, Yi teaches receiving, when the determined request message is the priority response request message, the message response before or after the specific operation is completed (Yi paragraph [0136], The state information RSP may include information showing whether or not a command CMD output from the controller 310 is performed, information on time necessary for completion of the command CMD, information on whether or not an uncorrectable error is included in data, and/or information on whether or not in a long busy state; however, the state information RSP is not limited thereto. Here, long busy may mean a case of being delayed behind a command performance time scheduled (or expected) by the controller 100. The expected reference time that is defined by the command execution is used to send a priority state information corresponding to the command, also see Yi paragraph [0139], For example, the first memory controller 429-1 may receive information which shows an operation completion time for a command CMD from the at least one of non-volatile memory devices NAND, determine an operation state of the at least one of non-volatile memory devices NAND, and transmit a result of the determination to the CPUs 423-1 and/or 423-2. The CPUs 423-1 and/or 423-2 may generate state information RSP based on the result of the determination).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kim with those of Yi. Yi teaches a priority response method wherein the response message can be sent based on an estimated/reference time frame for completion, rather than the actual completion of the command. This can provide accelerated results for urgent or high priority information by avoiding long delays between indications, for example, in the event of a long failure time or busy-out states (Yi paragraph [0167], The second scale-out device 410-2A may transmit second state information RSP2=REPORT corresponding to the operation state to the controller 310. The controller 310 may determine whether or not long busy is expected in the at least one first non-volatile memory device based on the second state information RSP2=REPORT. [0168] When a long busy is not expected (NO in S103), for example, when the second command CMD2 is a command related to the second job JOB1, the controller 310 does not perform job re-assignment. That is, the controller 310 may output at least one command originally scheduled to the second scale-out device 410-2A. Accordingly, the second scale-out device 410-2A may control an operation of at least one first non-volatile memory device among the non-volatile memory devices NAND connected to the second scale-out device 410-2A according to the at least one command originally scheduled).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yi as applied to claim 5 above, and further in view of Park et al. (US Publication No. 2014/0068354 -- "Park").

Regarding claim 7, Kim in view of Yi in further view of Park teaches The memory controller according to claim 5, wherein the second message response output component outputs, when the first request message is the priority response request message and the first operation completion information is not received within the reference time, the second message response including a priority response fail indicating that an operation corresponding to the first request message is being performed after the reference time has elapsed (Park paragraph [0009], Referring to FIG. 1, the general watchdog program for detecting and resolving a hang state uses a hardware timer. The watchdog program sets a target object and then initializes the hardware timer for a predetermined time period in operation 11. The watchdog program waits for the target object to transmit a report signal as the timer set by the watchdog program runs against the predetermined time period. In operation 15 and operation 16, the watchdog program checks the target object to determine whether the target object responded with the report signal. If the report signal is received from the target object before the predetermined time period set by the watchdog program has elapsed or expired, the watchdog program reinitializes the timer. If the report signal is not received from the target object before the predetermined time period has elapsed and the timer has expired in operation 12, the watchdog program, in operation 13, determines that a hang state has occurred in the target object. In operation 14, the watchdog program performs a predetermined operation in response to the occurrence of the hang state. Usually, a system is reset or rebooted in order to resolve the hang state. If the completion information is not received within a given time period, the watchdog program will include a fail report that can be sent after elapsed time is passed. Also see Park paragraph [0016], Exemplary embodiments of the present invention provide a terminal including a first processor to transmit a status request message to a second processor, to initialize a timer to run until expiration of a time period, and to transmit a reboot command to a power management unit if the response message is not received within the time period; and the second processor to determine its status and to transmit a response message prior to expiration of the time period if the second processor is operating normally).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kim and Yi with those of Park. Park teaches having a priority response fail if a given/reference time has passed before the operation completion information is received. This allows for optimized performance that can avoid long delays due to failures and ensures that the system will operate on a scheduled time regardless of success or failure of the aforementioned operation (Park paragraph [0009], Referring to FIG. 1, the general watchdog program for detecting and resolving a hang state uses a hardware timer. The watchdog program sets a target object and then initializes the hardware timer for a predetermined time period in operation 11. The watchdog program waits for the target object to transmit a report signal as the timer set by the watchdog program runs against the predetermined time period. In operation 15 and operation 16, the watchdog program checks the target object to determine whether the target object responded with the report signal. If the report signal is received from the target object before the predetermined time period set by the watchdog program has elapsed or expired, the watchdog program reinitializes the timer. If the report signal is not received from the target object before the predetermined time period has elapsed and the timer has expired in operation 12, the watchdog program, in operation 13, determines that a hang state has occurred in the target object. In operation 14, the watchdog program performs a predetermined operation in response to the occurrence of the hang state. Usually, a system is reset or rebooted in order to resolve the hang state).


Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yi as applied to claim 9 above, and further in view of Nguyen et al. (US Publication No. 2019/0349959 -- "Nguyen").

Regarding claim 11, Kim in view of Yi in further view of Nguyen teaches The memory controller according to claim 9, wherein, when the second request message is different from the first request message, the operation controller generates the second command that differs from the first command and corresponds to the second request message and outputs the second command to the memory device (Nguyen paragraphs [0196-0198], At 1705, the receiving device may receive, from a first device in a V2X communications system, a first request message to utilize a channel of a shared radio frequency spectrum band, where the first request message includes an indication of a first priority. In some cases, the indication of the first priority may include a first identifier or first sequence associated with the first priority. The operations of 1705 may be performed according to the methods described herein. In some examples, aspects of the operations of 1705 may be performed by a request message receiving device as described with reference to FIGS. 5 through 8. At 1710, the receiving device may receive, from a second device in the V2X communications system, a second request message to utilize the channel of the shared radio frequency spectrum band, where the second request message includes an indication of a second priority. In some cases, the indication of the second priority may include a second identifier or second sequence associated with the second priority. The operations of 1710 may be performed according to the methods described herein. In some examples, aspects of the operations of 1710 may be performed by a request message receiving device as described with reference to FIGS. 5 through 8. At 1715, the receiving device may determine a receive power for each of the first request message and the second request message. The operations of 1715 may be performed according to the methods described herein. In some examples, aspects of the operations of 1715 may be performed by a power manager as described with reference to FIGS. 5 through 8. The request messages that are used to generate the commands may be different, which will result in a generated first command and a generated second command that are distinct from each other. Also see Nguyen paragraph [0192]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kim and Yi with those of Nguyen. Nguyen teaches that different request messages will result in different commands being generated from the operation controller. This is a necessity for the system to function, as if different request messages could produce the same commands, then the system reliability would fail as two entirely different requests could produce the same result unintentionally (Nguyen paragraph [0192], At 1610, the receiving device may receive, from a second device in the V2X communications system, a second request message to utilize the channel of the shared radio frequency spectrum band, where the second request message includes an indication of a second priority. In some cases, the indication of the second priority may include a second identifier or second sequence associated with the second priority. The operations of 1610 may be performed according to the methods described herein. In some examples, aspects of the operations of 1610 may be performed by a request message receiving device as described with reference to FIGS. 5 through 8).

Regarding claim 16, Kim in view of Yi in further view of Nyugen teaches The method according to claim 24, further comprising determining, when the determined request message is the priority response request message and the message response is received before the specific operation is completed, generation and output of a request message identical with the determined request message (Nguyen paragraph [0006], From the receiving device perspective, a receiver may receive multiple request messages, each of which may be received from a different transmitter and may be associated with different priorities. The receiver may respond to a particular request message by transmitting (e.g., multicasting) a response message that includes an indication of the same priority as the request message to which it is responding (e.g., the highest priority request message). In some cases, the receiver may determine a receive power of a request message (e.g., a power at which the request message is received at the receiver), and may respond to a request message with a response message if the receive power is below a power threshold or may refrain from responding if the receive power is above the power threshold. In the event of a priority request message, based on the command completion, the request message can be generated and transmitted again, at the same or a different priority. The response (command) may not be sent (and therefore not executed) in certain situations, such as insufficient power thresholds, see Nguyen paragraph [0035], Some examples of the method, apparatuses, and non-transitory computer-readable medium described herein may further include operations, features, means, or instructions for determining that the receive power for the first request message and the receive power for the second request message may be above a power threshold and refraining from transmitting the response message).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kim and Yi with those of Nguyen. Nguyen teaches that different request messages will result in different commands being generated from the operation controller. This is a necessity for the system to function, as if different request messages could produce the At 1610, the receiving device may receive, from a second device in the V2X communications system, a second request message to utilize the channel of the shared radio frequency spectrum band, where the second request message includes an indication of a second priority. In some cases, the indication of the second priority may include a second identifier or second sequence associated with the second priority. The operations of 1610 may be performed according to the methods described herein. In some examples, aspects of the operations of 1610 may be performed by a request message receiving device as described with reference to FIGS. 5 through 8).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park.

	Regarding claim 14, Kim teaches A memory controller configured to control a memory device including a memory cell array, the memory controller comprising: (Kim paragraph [0121], The control logic unit 12 may receive a command signal CMD, an address signal ADDR, and a control signal CTRL from the memory controller 210A to output various control signals for writing the data DATA to the memory cell array 11 or for reading the data from the memory cell array 11. In this way, the control logic unit 12 may control overall operations of the memory device 220A. The memory controller sends/receives data to the memory device, which contains a memory cell array. Also According to another non-limiting example embodiment of inventive concepts, there is provided a storage device including a memory device, and a memory controller configured to write data to the memory device or reading data from the memory device based on command received from a host) a message information generator configured to receive a request message from a host, and generate and output response characteristic information including information about whether the request message is a priority response request message or a normal response request message; (Kim paragraph [0008], According to an example embodiment of inventive concepts, there is provided a method of managing a message transmission flow, the method including receiving, at a storage device, response transmission type information in at least one selected from a command phase and a data phase, and transmitting response information to a host during at least one of a normal mode and a fast mode having based on the received response transmission type information, the normal and fast mode having different latencies. The response transmission type information is a reserved bit, the reserved bit is included in at least one of a header of command information and in a header of data, and the host is configured to transmit the reserved bit. As previously mentioned, the request message can either be a normal or priority mode, indicating whether or not the response needs to be sent via normal means or accelerated/priority means. Kim paragraph [0111], In an example embodiment of the inventive concepts, when response transmission type information set to a normal mode in a write data transmission flow is received from the host 100, the control unit 211 receives final data from the host 100 and stores the received final data in the data buffer 212-1. Then, the control unit 211 completes the storing of host data in the data buffer 212-1, and then generates response information indicating a processing state of a write command and transmits the generated response information to the host 100. That is, the control unit 211 may transmit response information indicating a processing state of a write command to the host 100 before performing an operation of writing host data stored in the data buffer 212-1 to the memory device 220A. Here, the response message is sent when the first operation is completed and indicated as completed).
	Kim does not teach a response output controller configured to output, when the response characteristic information includes information about the priority response request message, a message response to the host before the memory device reperforms a failed operation, the message response indicating that the operation has failed.
	However, Park teaches a response output controller configured to output, when the response characteristic information includes information about the priority response request message, a message response to the host before the memory device reperforms a failed operation, the message response indicating that the operation has failed (Park paragraph [0009], Referring to FIG. 1, the general watchdog program for detecting and resolving a hang state uses a hardware timer. The watchdog program sets a target object and then initializes the hardware timer for a predetermined time period in operation 11. The watchdog program waits for the target object to transmit a report signal as the timer set by the watchdog program runs against the predetermined time period. In operation 15 and operation 16, the watchdog program checks the target object to determine whether the target object responded with the report signal. If the report signal is received from the target object before the predetermined time period set by the watchdog program has elapsed or expired, the watchdog program reinitializes the timer. If the report signal is not received from the target object before the predetermined time period has elapsed and the timer has expired in operation 12, the watchdog program, in operation 13, determines that a hang state has occurred in the target object. In operation 14, the watchdog program performs a predetermined operation in response to the occurrence of the hang state. Usually, a system is reset or rebooted in order to resolve the hang state. If the completion information is not received within a given time period, the watchdog program will include a fail report that can be sent after elapsed time is passed. Also see Park paragraph [0016], Exemplary embodiments of the present invention provide a terminal including a first processor to transmit a status request message to a second processor, to initialize a timer to run until expiration of a time period, and to transmit a reboot command to a power management unit if the response message is not received within the time period; and the second processor to determine its status and to transmit a response message prior to expiration of the time period if the second processor is operating normally). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kim with those of Park. Park teaches having a priority response fail if a given/reference time has passed before the operation completion information is received. This allows for optimized performance that can avoid long delays due to failures and ensures that the system will operate on a scheduled time regardless of success or failure of the  Referring to FIG. 1, the general watchdog program for detecting and resolving a hang state uses a hardware timer. The watchdog program sets a target object and then initializes the hardware timer for a predetermined time period in operation 11. The watchdog program waits for the target object to transmit a report signal as the timer set by the watchdog program runs against the predetermined time period. In operation 15 and operation 16, the watchdog program checks the target object to determine whether the target object responded with the report signal. If the report signal is received from the target object before the predetermined time period set by the watchdog program has elapsed or expired, the watchdog program reinitializes the timer. If the report signal is not received from the target object before the predetermined time period has elapsed and the timer has expired in operation 12, the watchdog program, in operation 13, determines that a hang state has occurred in the target object. In operation 14, the watchdog program performs a predetermined operation in response to the occurrence of the hang state. Usually, a system is reset or rebooted in order to resolve the hang state).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.K./Examiner, Art Unit 2136   

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136